DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments entered on November 3, 2021 for the patent application 16/078,531 originally filed on August 21, 2018. The first office action of September 2, 2020, second office action of February 2, 2021, and the third office action of August 16, 2021 are fully incorporated by reference into this Notice of Allowability.

Terminal Disclaimer
The terminal disclaimers filed on October 28, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/078,540 and 16/078,548 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Reasons for Allowance
Claims 21-24, 27-35, and 38-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant’s arguments are persuasive to overcome the rejections under 35 U.S.C. § 103 in the Non-Final Office Action of August 16, 2021. Specifically, none of the cited prior art references of record are found to teach or render obvious at least the limitations of "receiving, via the network, a notification from the client apparatus that a second software section has been executed by the client apparatus in response to a user interaction with the graphical user interface element" and "flagging the random timing data in response to the receipt of the notification," with the "random timing data defining a time at which a graphical user interface element appears." Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SA/Examiner, Art Unit 3715                 

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715